Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
US 2017/0010845 A1 (“Noguchi”) does not teach, within the context of independent claims 1 and 11, displaying guide information requesting a change of positions of the first display module and the second display module, using the average value of the first data and the average value of the second data.
US 2017/0010845 A1 (“Noguchi”) does not teach, within the context of independent claim 9, to receive third data including whether to change positions of the first display module and the second display module obtained by the external device; and display guide information requesting a change of positions of the first display module and the second display module, using the third data, wherein the third data is obtained using the average value of the first data and the average value of the second data.
US 2017/0010845 A1 (“Noguchi”) does not teach, within the context of independent claim 10, to obtain third data including whether to change positions of the first display module and the second display module, using the average value of the first data and the average value of the second data; and control the communicator to transmit the third data to an external device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE W LEE whose telephone number is (571)270-7148. The examiner can normally be reached M-F 9:45am-6:15pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 571-272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gene W Lee/Primary Examiner, Art Unit 2692